Per Curiam.
Assuming, but not deciding, that the district court had jurisdiction in reinstating the case of T. C. Jones v. The Adams Hotel Company, etc., et al. (No. 75952 in that court) and in appointing a receiver therein, on motion of The Eldorado Springs Resort Company, not a party to the action, still it is apparent that it exceeded its legitimate powers in this behalf, and since there is no adequate and speedy remedy to the petitioners against the unwarranted action of the court except by prohibition, the peremptory writ is ordered, directing that no further action by the court be taken in such causes, except the entry of an order of dismissal thereof and the discharge of the receiver. McInerney v. City of Denver, 17 Colo. 302, 304, 29 Pac. 516.
All costs and expenses of such receivership, and all costs in the case itself accruing since its reinstatement, to be taxed against The Eldorado Springs Resort Company.
Mr. Chief Justice Scott and Mr. Justice Whitford not participating.